Citation Nr: 0945317	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1959 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the Veteran's claim.

Clarification of issue

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran 
contends that in addition to PTSD, he currently suffers from 
panic attacks, depression, and nightmares.  See Veteran's 
initial claim for VA benefits dated April 2006.  Accordingly, 
the Board is expanding the issue on appeal at this time to 
include whether service connection may be awarded for an 
acquired psychiatric disorder to include PTSD, as instructed 
by the Court in Clemons.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran is currently diagnosed with an 
acquired psychiatric disorder, to include PTSD.



    

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
PTSD, which he contends is due to witnessing Chinese soldiers 
use live human targets for shooting practice as well as 
witnessing civilian deaths during his alleged presence in 
Cambodia.  See, e.g., Veteran's statement dated May 2006.  As 
was explained above, the Board is expanding the Veteran's 
claim to include entitlement to service connection for any 
acquired psychiatric disorder, to include PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated May 2006.  The VCAA letter indicated that in order for 
service connection to be granted, there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The May 2006 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The May 2006 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]
In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced May 2006 VCAA, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms" of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA treatment records.

Additionally, the Veteran was afforded a VA examination in 
July 2006.  The VA examination report reflects that the 
examiner interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VA examination report was 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  The Veteran and his 
representative have not contended otherwise.  
The record also indicates that the Veteran is receiving 
Social Security (SSA) disability benefits.  However, neither 
the Veteran nor his representative has contended that he was 
awarded SSA benefits for PTSD or any other acquired 
psychiatric disorder.  Nor has the Veteran's representative 
suggested that a remand for SSA records would be appropriate.  
See Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) [VA is not obligated to obtain records which are 
not pertinent to the issue on appeal]; see also Loving v. 
Nicholson, 19 Vet. App. 96, 103 (2003) [VA has no duty to 
assist in obtaining records where the claimant failed to 
allege that the records could be relevant].
 
Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who submitted 
a brief to the Board on his behalf in November 2009.  
Additionally, in his October 2006 substantive appeal [VA Form 
9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (2009).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claim stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1966).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing an 
acquired psychiatric disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

Personality disorders

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996) and cases cited therein.  A Veteran 
cannot be compensated for a personality disorder, which is 
considered to be a congenital or developmental abnormality.

Alcohol and drug abuse

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. 
§§ 3.1(n), 3.301 (2009); see also VAOPGPREC 2-97 (January 16, 
1997).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs. 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As discussed above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f).

With respect to the first element, a current medical 
diagnosis of an acquired psychiatric disorder, to include 
PTSD, the Board has carefully evaluated the evidence and, for 
reasons stated immediately below, finds that a preponderance 
of the competent medical evidence of record supports a 
finding that the Veteran is not currently diagnosed with PTSD 
or any other acquired psychiatric disorder.

The medical evidence of record indicates that the Veteran was 
provided a VA examination in July 2006.  After conducting a 
mental health evaluation of the Veteran, the July 2006 VA 
examiner declined to diagnose the Veteran with an acquired 
psychiatric disorder, concluding that "there is no clear 
evidence that  the [V]eteran's mental health symptoms 
currently experienced are caused by military trauma or 
aggravated by his time in the military."  Further, the VA 
examiner specifically concluded that the Veteran's stated 
symptoms did not meet the criteria for PTSD.  

The VA examiner's rationale was based on the Veteran's 
reported experiences in the military which were not supported 
by the information in his claims folder.  Additionally, the 
VA examiner reported that the Veteran's psychological testing 
suggested "a tendency to overstate psychopathology."  The 
VA examiner attributed the Veteran's symptomatology to a 
personality disorder, not otherwise specified (NOS), and 
diagnosed him with such.  As stated above, personality 
disorders are not considered to be disabilities for the 
purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127; see also Winn, supra.  

The VA examiner specifically considered the Veteran's alcohol 
abuse and dependence history, which the VA examiner noted 
"does not appear to have been caused by his military 
experiences."  In any event, as was discussed in the law and 
regulations section above, service connection may not be 
granted for alcohol and drug abuse.  

The July 2006 VA examination appears to have been based upon 
a thorough review of the record, examination of the Veteran, 
and thoughtful analysis of the Veteran's entire history and 
current medical condition.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Therefore, the Board finds the July 2006 VA 
examination report to be of highly probative value in 
determining whether the Veteran currently has PTSD or any 
other acquired psychiatric disorder.

The  July 2006 findings are similar to the results of a VA 
mental status examination in August 2005, which also 
indicated that the Veteran did not meet the criteria for 
PTSD.  

There are medical reports which arguably are in the Veteran's 
favor.  VA treatment records dated July 2006 to September 
2006 indicate a diagnosis of PTSD by a VA psychologist.  
Additionally, a VA treatment record dated May 2006 indicates 
a diagnosis of PTSD by a clinical nurse specialist.  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical opinion 
evidence, the Court has stated in pertinent part:  "The 
probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds the opinion of the VA psychologist and nurse 
specialist to be of relatively little probative value.  With 
respect to the VA psychologist's treatment of the Veteran, 
his diagnosis of PTSD does not appear to be in accordance 
with the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
conformance with DSM-IV, section 309.81.  See 38 C.F.R. 
§§ 3.304(f), 4.125.  Moreover, there is no indication in the 
VA treatment records that the VA psychologist considered the 
findings of the July 2006 VA examiner, who declined to 
diagnose the Veteran with PTSD and rather diagnosed the 
Veteran with a personality disorder.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].

With respect to the VA nurse specialist's diagnosis of PTSD, 
though not disparaging the qualifications of the nurse 
specialist, see Goss v. Brown, 9 Vet. App. 109 (1996), her 
qualifications are less impressive that those of the July 
2006 VA examiner, a psychologist, who specifically attributed 
the Veteran's symptomatology to a personality disorder.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  Additionally, in rendering his 
diagnosis, the July 2006 VA examiner noted the nurse 
specialist's diagnosis of PTSD and concluded that the Veteran 
did not meet the established criteria for PTSD.

Further, the Board notes that both the VA psychologist and 
nurse specialist failed to undertake a review of the 
Veteran's service personnel records to verify his claimed in-
service stressors.  As such, it appears that both the VA 
psychologist and nurse specialist were relying exclusively on 
statements made by the Veteran, which were contrary to other 
evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Therefore, the Board places little probative 
value on the opinions rendered by the VA psychologist and 
nurse specialist. 

The Board observes in passing that VA treatment records dated 
February 1983 indicate a diagnosis of depression.  However, 
no diagnosis of depression is demonstrated in the Veteran's 
subsequent medical history.  The Board recognizes the Court's 
decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) 
[holding that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection where the record otherwise supports it, even where 
the most recent diagnosis is negative].  However, in this 
case a diagnosis of depression has not been noted at any time 
during the pendency of this claim, which dates to April 2006.

To the extent that that the Veteran, his spouse, or his 
representative are contending that he has an acquired 
psychiatric disorder, they are not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran and his spouse in support 
of his own claim are not competent medical evidence and do 
not serve to establish a current diagnosis.

In short, the Board finds that the medical evidence in favor 
of the Veteran's claim is outweighed by the evidence against, 
specifically the July 2006 VA examination report.  Because 
the competent medical evidence of record does not 
substantiate a current diagnosis of PTSD or any other 
acquired psychiatric disorder, the first element of 38 C.F.R. 
§ 3.304(f) and Hickson element (1) is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist]. 

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  
The benefit sought on appeal is accordingly denied.          


ORDER

Entitlement to an acquired psychiatric disorder, to include 
PTSD, is denied. 




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


